Citation Nr: 0634436	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  06-27 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to January 31, 1992, 
for the award of a 60 percent rating for history of 
achalasia, status-post Heller myotomy, gastroesophageal 
reflux, erosive esophagitis, and gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




REMAND

The veteran had active military service from March 1953 to 
February 1955.  

This matter has come to the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation and which 
requires a remand to the RO.  (This case has been advanced on 
the Board's docket.)

By a March 2002 rating decision, the RO, inter alia, granted 
a rating of 60 percent for history of achalasia, status-post 
Heller myotomy, gastroesophageal reflux, erosive esophagitis, 
and gastritis.  The RO assigned an effective date of January 
31, 1992.  The veteran's representative filed in June 2002 
what was then characterized as a claim of clear and 
unmistakable error, which claim included the contention that 
an earlier effective date should be assigned.  

The RO responded in August 2002 by a letter in which the RO 
viewed the June 2002 submission as a notice of disagreement 
(NOD).  The veteran responded to the RO's letter by 
indicating that he desired review of his disagreement by a 
decision review officer.  In September 2002, the RO prepared 
a statement for the record indicating that the 
representative's June 2002 submission would not be accepted 
as a NOD.  Rather than a NOD, the RO indicated that it viewed 
the June 2002 submission as a claim of clear and unmistakable 
error.  

Whether viewed as a NOD or claim of clear and unmistakable 
error, nothing was done thereafter until the representative 
again wrote to the RO in September 2004, asking for action on 
the "clear and unmistakable error" claim.  In October 2004, 
the RO found no clear and unmistakable error in the award of 
service connection.  A NOD was filed in November 2004.  The 
RO issued a statement of the case in December 2004 on the 
question of whether the assignment of January 31, 1992, for 
the award of compensation was clear and unmistakable error.  
An appeal was filed and the Board considered the case in May 
2006.

In its May 2006 decision, the Board concluded that the June 
2002 submission was a notice of disagreement with the 
effective date assigned by the March 2002 rating action.  
Consequently, the Board dismissed the question of clear and 
unmistakable error as to the award of compensation from 
January 31, 1992.  It was determined that the veteran had in 
fact initiated an appeal on the question of the proper 
effective date to be assigned for the rating, which meant 
that the March 2002 decision regarding the effective date for 
the 60 percent rating could not be made the subject of a 
claim of clear and unmistakable error.  The Board remanded 
the earlier effective date issue for issuance of a statement 
of the case.

What is not clear from the sequence of events described above 
is the exact nature of the veteran's claim of clear and 
unmistakable error that was filed in June 2002.  Although 
there were references made in the October 2004 decision by 
the RO to the question of clear and unmistakable error in the 
award of service connection, and the representative had 
earlier implied such a claim in letters to the RO, the RO 
ultimately addressed in its statement of the case the 
question of clear and unmistakable error in the award of the 
60 percent rating from January 31, 1992.  (Despite the way 
the issue was characterized for the Board's review, even in 
the December 2004 statement of the case, the RO engaged in 
some analysis that appears to pertain to the question of 
clear and unmistakable error in the award of service 
connection.)

The reason the Board points out that there appears to have 
been some confusion in the nature of the clear and 
unmistakable error claim is that the claim for an earlier 
effective date may be directly affected by any pending claim 
of clear and unmistakable error.  As noted above, the Board 
dismissed the claim of clear and unmistakable error in the 
assignment of a 60 percent rating from January 31, 1992.  
This was done because the Board found that a NOD with that 
issue had been properly filed.  Nevertheless, if a claim of 
clear and unmistakable error remains pending with respect to 
the effective date for the award of service connection, which 
award was made in November 1997, not in March 2002, analysis 
of the question of entitlement to an earlier effective date 
for the award of the 60 percent rating would be affected.  In 
other words, the 60 percent rating may be assigned no sooner 
than the date service connection is awarded.  Any pending 
claim of clear and unmistakable error in the November 1997 
decision with respect to the assignment of an effective date 
for the award of service connection might therefore have 
direct bearing on how soon the 60 percent rating might be 
assigned.

The Board finds that the intent of the veteran's earlier 
submissions was to claim clear and unmistakable error in the 
November 1997 decision as to the assignment of an effective 
date for the award of service connection.  His representative 
argued as much when the June 2002 submission was made.  
Specific argument was made with respect to a claim made in 
1966, which was an indictment of the analysis made when the 
original award of service connection from January 31, 1992, 
was granted-in this case, in the November 1997 rating 
decision.  All told, the Board believes that the veteran 
desired to file such a clear and unmistakable claim even 
though it was not developed as such for the Board's review in 
May 2006.  Therefore, the Board will remand this case for 
consideration of the claim of clear and unmistakable error in 
a November 1997 decision that assigned January 31, 1992 as 
the effective date for the award of service connection.

As for the effective date issue remanded by the Board in May 
2006, the Board points out that the basis for the remand was, 
as noted above, the Board's recognition of the June 2002 
submission as a notice of disagreement.  A statement of the 
case on this issue had not been previously issued, so the 
Board sent the case back for that purpose.  

A statement of the case was subsequently issued, but not by 
the RO.  The Appeals Management Center (AMC) in Washington 
D.C. acted on the Board's instruction and issued a statement 
of the case in July 2006.  The veteran was instructed to file 
any substantive appeal with the AMC.  This instruction was 
given even though the provisions of 38 U.S.C.A. § 7105 (West 
2002) require that all NODs and appeals be filed with the 
activity that entered the determination with which 
disagreement was expressed.  Whether this was confusing to 
the veteran is not clear, but what does appear clear is that 
the veteran filed a VA Form 9 with the RO in August 2006.  
Given the provisions of § 7105, the Board finds that the 
veteran has perfected an appeal of this issue.

The Board finally notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In May 2006, the Board remanded the claim on appeal and 
instructed the RO to provide notice in accordance with the 
VCAA.  In this case, the Board does not find that any such 
notice was provided, at least none is apparent in the record 
now before the Board.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In this regard, 
it would appear that the AMC attempted to comply with the 
Board's remand request by issuing the July 2006 statement of 
the case (SOC).  (In the SOC, the AMC listed the general 
elements pertaining to a disability rating and the award of 
an effective date per the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).)  Nevertheless, when an 
application is received that requests or asserts entitlement 
to a specific effective date, as is the case with the claim 
on appeal, the notice must be tailored to address the 
criteria to substantiate that claim.  The Board does not find 
that the notice provided through the July 2006 SOC fulfills 
the notice requirement under the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Although it might be 
argued that the veteran's claim was previously substantiated 
with the award of service connection and assignment of a 
rating and effective date, see Dingess, supra, the Board 
specifically instructed the RO to act in this case.  Thus, 
the Board finds action by the RO is required to satisfy the 
May 2006 order by the Board.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini, supra.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  The claim for an effective 
date prior to January 31, 1992, for the 
grant of a 60 percent rating for history 
of achalasia, status-post Heller myotomy, 
gastroesophageal reflux, erosive 
esophagitis, and gastritis should be 
specifically addressed in the RO's notice 
letter.  

2.  Following any additional evidentiary 
development undertaken in response to any 
submission or request for assistance made 
by the veteran, the RO should re-
adjudicate the claim on appeal.  The re-
adjudication should also include 
consideration of a claim of clear and 
unmistakable error in the November 1997 
decision assigning January 31, 1992, as 
the effective date for the award of 
service connection.  If any benefit 
sought is not granted, the veteran should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should 
specifically address the law and 
regulations governing claims of clear and 
unmistakable error and should include the 
RO's analysis in that regard.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

